Citation Nr: 0615146	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of the substantive appeal following a June 28, 
2002 Regional Office  decision, which denied the appellant's 
claim for legal entitlement to death benefits.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a June 28, 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied the appellant's claim for 
eligibility to death benefits.  After receiving June 28, 2002 
notice, the appellant submitted a Notice of Disagreement 
(NOD) with evidence, which the RO received on November 14, 
2002.  In December 2002 the RO issued another correspondence 
explaining the denial of death benefits, and in January 2003, 
the appellant filed an additional letter with evidence 
responding to the December 2002 correspondence.

A February 7, 2003 RO letter acknowledged the appellant's NOD 
with the June 2002 decision denying VA death benefits, and 
apprised her of the Post-Decision Review Process, to which 
the appellant responded in March 2003.  On July 3, 2003, the 
RO issued a Statement of the Case (SOC) with respect to the 
denied death benefits claim, which informed the appellant of 
the procedures required for her to complete her substantive 
appeal.  The appellant thereafter submitted a substantive 
appeal, including a VA Form 9, which the RO received on 
November 3, 2003.

On November 14, 2003, the RO mailed a letter to the appellant 
in reference to her November 3, 2003 Form 9.  It explained 
that the June 28, 2002 RO decision had denied her claim for 
benefits, and that she had received notice of the decision 
and her appellate rights in June 2002.  The letter also 
reviewed that the RO had issued an SOC on July 3, 2003, and 
that, because she failed to submit a Form 9 within the proper 
time period, her appeal was not timely filed.  This 
correspondence concluded by stating that "[w]e can no longer 
accept your VA Form 9 . . . since it is not timely filed.  
However, if you desire to file a notice of disagreement as to 
the issue of timeliness, you may state so on the enclosed VA 
Form 21-4138, Statement in Support of Claim."

In response to the November 2003 RO timeliness 
correspondence, the appellant timely submitted an NOD on the 
Form 21-4138 provided, which the RO received on December 12, 
2003.  On December 18, 2003, the RO issued a letter informing 
the appellant of the Post-Decision Review Process, and in 
March 2004, it mailed an SOC, which explained the reasons and 
bases for the November 2003 timeliness decision.  On June 16, 
2004 the claimant timely filed a Form 9, where she indicated 
that she wanted to appeal all the issues listed on the SOC, 
namely the issue of timeliness of her substantive appeal.


FINDINGS OF FACT


1.	The RO issued a decision on June 28, 2002, which denied 
the appellant's claim for death benefits.

2.	The RO issued a notice of the decision, dated June 28, 
2002.

3.	The appellant filed an NOD with the June 2002 decision, 
which the RO received on November 14, 2002.

4.	The RO issued an SOC, dated July 3, 2003.

5.	The appellant filed a substantive appeal, which the RO 
received on November 3, 2003.  


CONCLUSION OF LAW

The appellant did not timely file a substantive appeal of 
the June 2002 decision denying her claim for legal 
entitlement to death benefits; the appeal of the June 2002 
RO decision therefore was not perfected.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

The Board has considered whether the VCAA, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), applies to 
the instant case.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about the information 
and evidence necessary to substantiate a claim, and 
eliminates the requirement that a claim be well grounded.  It 
does not apply to matters on appeal, however, when the issue 
is limited to statutory interpretation, as in the instant 
case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(observing that the "Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation"); 
see also VAOPGCPREC 5-2004 (June 23, 2004) (VA not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Accordingly, the Board will not 
review the issue of VCAA requirements.

Instead, the threshold question that the Board must resolve 
is whether the appellant entered a timely substantive appeal 
following the June 28, 2002 rating decision, which denied her 
claim for death benefits.  If the appellant has not filed a 
timely substantive appeal, then the appeal fails for want of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (recognizing the "well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
[and] that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party, at any 
stage in the proceedings, and, once apparent, must be 
adjudicated"); see also March v. West, 11 Vet. App. 468, 470 
(1998) ("The Board is correct that an untimely NOD deprives 
it of jurisdiction to consider the merits of an appeal").  


II. Law and Regulations

Timeliness of Substantive Appeal
In order for a claimant to successfully file an appeal to the 
Board, certain procedural steps must have been satisfied.  
38 C.F.R. § 20.200.  According to 38 C.F.R. § 20.200, "[a]n 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200; accord 38 U.S.C.A. § 7105(a) ("Appellate review 
will be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section").  An NOD must be 
in the form of "[a] written communication from the claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result . 
. . . While special wording is not required, the [NOD] must 
be in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review."  
38 C.F.R. § 20.201.  Further, an NOD must be filed "within 
one year from the date that that agency mails notice of the 
determination to him or her."  38 C.F.R. § 20.302(a); accord 
38 U.S.C.A. § 7501(b)(1) (noting that claimant or 
representative must file NOD "within one year from the date 
of mailing of notice of the result of initial review or 
determination").  If the claimant fails to file an NOD 
within this timeframe, the decision will become final.  
38 C.F.R. § 20.302(a); accord 38 U.S.C.A. § 7105(c) ("If no 
notice of disagreement is filed in accordance with this 
chapter within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided by regulations not inconsistent with this title").   

As enumerated in 38 C.F.R. § 20.200, in order to complete a 
substantive appeal the claimant must also have received an 
SOC.  38 C.F.R. § 20.200; accord 38 U.S.C.A. § 7105(a).  
After the claimant receives an SOC, "[a] Substantive Appeal 
must be filed within 60 days from the date that the agency or 
original jurisdiction mails the [SOC] to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later."  38 C.F.R. 
§ 20.302(b); accord 38 U.S.C.A. § 7105(d)(3) ("The claimant 
will be afforded a period of sixty days from the date the 
statement of the case is mailed to file the formal appeal").  
A substantive appeal, in turn, "consists of a properly 
completed VA Form 9, 'Appeal to Board of Veterans' Appeals,' 
or correspondence containing the necessary information," and 
"[p]roper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The Board has the power to 
"address questions pertaining to its jurisdictional 
authority to review a particular case, including, but not 
limited to, determining whether [NODs] and Substantive 
Appeals are adequate and timely, at any stage in the 
proceeding before it, regardless of whether the agency of 
original jurisdiction addresses such question(s)."  
38 C.F.R. § 20.101(d).

In the instant case, turning to an examination of the NOD 
component of a perfected substantive appeal, the claimant's 
November 2002 correspondence qualifies as an NOD because she 
expressed that she "persistently disagree[d]" with the RO's 
determination that the veteran-spouse did not render military 
service, and therefore, she was not entitled to death 
benefits as the widow of a non-veteran.  The appellant spoke 
in terms of "assert[ing] [a] right" in challenging the 
decision, and she offered further evidence, including an 
affidavit and other items, that she believed to support her 
claim.  This letter therefore constitutes an NOD within the 
meaning of 38 C.F.R. § 20.201.  Additionally, the NOD was 
timely filed, as it was received in November 2002, well 
within the one-year time limitation contained in 38 C.F.R. 
§ 20.302(a) and 38 U.S.C.A. § 7501(b)(1). 

As to the SOC element of a perfected substantive appeal, the 
Board notes that the RO mailed an SOC to the appellant on 
July 3, 2003.  In order to have perfected the substantive 
appeal, which would give the Board jurisdiction to adjudicate 
the claim for death benefits, the appellant must have 
submitted a Form 9 within 60 days of the date of this SOC, 
which would fall on September 1, 2003, or within the 
remainder of the one-year period from the date of notice of 
the June 2002 RO decision, which would fall on June 28, 2003.  
The appellant met neither of these dates, as the RO received 
her substantive appeal on November 3, 2003.  Therefore her 
appeal was not timely.

The Board additionally comments that both the June 2002 
notice of decision and the July 2003 SOC adequately informed 
the appellant of her appellate rights and the significant 
dates by which she must have submitted a substantive appeal.  
The June 2002 notice stated that "[i]f you disagree with our 
decision, you should write and tell us why.  You have one 
year from the date of this letter to appeal the decision.  
The enclosed VA Form 4107, 'Your Rights to Appeal Our 
Decision,' explains your right to appeal."  (Emphasis in 
original).  In addition, the SOC expressly informed the 
claimant that "[t]o complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9 . . . which you 
may use to complete your appeal."  The SOC explicated that 
"[y]ou must file your appeal with this office within 60 days 
from the date of this letter; that is, on or before SEP 03 
2003.  If we do not hear from you within this period, we will 
close your case."  (Emphasis added).  It further advised the 
appellant that if she needed more time to file the appeal, 
she could request an extension, pursuant to the instructions 
provided.  The RO therefore adequately and explicitly 
apprised the appellant of the significant dates relating to 
her substantive appeal.   

While the Board observes that a December 2002 RO 
correspondence contains language similar to that found in 
generic RO decisions, the Board finds that this letter 
constitutes a simple reiteration of the June 2002 decision, 
and therefore, cannot be characterized as a new decision that 
might affect the timeliness date.  A comparison of the two 
documents supports this conclusion.  While the June 2002 
decision states that "[w]e made a decision on your claim for 
[VA] death benefits," the December 2002 letter explains that 
"[w]e have denied your claim for . . . [VA] benefits."  
(Emphasis added).  Moreover, the December 2002 letter 
contains no new, additional or different information than 
that contained in the more detailed June 2002 decision, but 
merely summarizes the determinations in the June 2002 
decision.  The June 2002 decision, unlike the December 2002 
letter, discussed in detail what the records demonstrated, 
what the RO decided, what evidence it used to make the 
decision, and described the appellant's appellate rights.  
The December 2002 letter did not contain as much information 
or detail, and instead, it merely confirmed what the RO's 
June 2002 decision already had made clear: that the 
appellant's claim (for legal entitlement to death benefits) 
was denied because the evidence failed to show that her 
spouse had valid service in the Armed Forces of the United 
States.  The December 2002 letter is merely a summation of 
the June 2002 decision; accordingly, it has no effect on 
relevant filing dates.

Because the appellant failed to perfect her appeal by not 
filing a timely substantive appeal, the Board lacks 
jurisdiction to review the merits of the claim for 
eligibility for death benefits.


ORDER

Inasmuch as a timely appeal was not perfected on the issue of 
eligibility for death benefits, the appeal of the June 2002 
RO decision is dismissed.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


